           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CHRISTOPHER ALDRIDGE                                      PLAINTIFF

v.                      No. 3:19-cv-178-DPM

BERNET, Officer, Craighead County
Detention Center; MASON, Officer,
Craighead County Detention Center;
BLACK, Nurse, Craighead County
Detention Center; and BALARD, Corporal,
Craighead County Detention Center                     DEFENDANTS

                              ORDER
     Aldridge hasn't responded to the pending recommendation; his
mail is still being returned undelivered.   NQ 9.   The Court adopts
Magistrate Judge Deere's unopposed recommendation, NQ 8.       FED.   R.
Crv. P. 72(b) (1983 addition to advisory committee notes). Aldridge's
complaint will be dismissed without prejudice. LOCAL RULE 5.5(c)(2).
An in forma pauperis appeal from this Order and accompanying
Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                D.P. Marshall Jr.
                                United States District Judge
